DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 5 regarding the 112(a) rejection of claim 12, it is still not clear that “using platform data” includes “analyzing the captured plurality of measurements, the captured image, and the identified pain source.” With respect to paragraph [0034], platform data could be inferred to include the captured plurality of measurements and the captured image, but it is not clear that the platform data could be inferred to include an identified pain source, and it is not clear that “using” is equivalent to “analyzing.” The rejection is maintained. 
Regarding Applicant’s arguments on page 6 regarding the 112(a) rejection of claim 13, the cited portion of paragraph [0099] does not provide support for “analyzing the captured plurality of measurements, the captured image, and the identified pain source to determine a lifespan of the joint.” In fact, the cited portion specifically states that a measurement of the number of times the knee is cycled per day would be what is used to predict a lifespan of the joint. The rejection is maintained. 
	Regarding Applicant’s arguments on pages 6-8 regarding the 101 rejection of claim 8, the Examiner disagrees with Applicant’s assertion capturing an image and plurality of measurements are not abstract ideas. Capturing an image and plurality of measurements, virtually placing a sensor on a bone, and determination of the bone centerline can be performed mentally or with pen and paper. Applicant’s argument that these method steps constitute a real-world improvement in measurement technology, and thus integrates the abstract ideas into a practical application, is not persuasive. A practical .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 8 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claim 8 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “capturing an image, wherein the captured image includes the joint and the pair of sensors; capturing a plurality of measurements of the joint, wherein capturing a plurality of measurements further comprises: performing a series of exercises, wherein the exercises include a plurality of movements; recording the plurality of movements at the pair of sensors; identifying a pain source, wherein identifying the pain source further comprises: determining, based on the location of the pain sensor, the pain source; and virtually placing the pair of sensors onto a bone of the joint; and determining, based on the captured image of the joint and the captured plurality of measurements of the joint, a bone centerline of the joint, wherein determining a bone centerline of the joint further comprises: determining a width of tissue around the joint; determining a shape of tissue around the joint; 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. The additional elements are “attaching a pair of sensors to skin surrounding a joint of a user, wherein: a first sensor is attached to skin above the joint; and a second sensor is attached to skin below the joint; placing at least one pain sensor at a location where the user is experiencing pain”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraph [0007] of U.S. Patent Application Publication no. 2015/0327794 to Rahman et al. The other additional elements are “transmitting the recorded plurality of movements to a software platform; transmitting the location of the at least one indicator to the software platform”. However, these elements are not “significantly more” because they are well- known, routine, and/or conventional as evidenced by paragraph [0147] of U.S. Patent Application Publication no. 2016/0345858 to Tromberg et al. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception. 
For claim 9, the claim language of “wherein capturing an image of the joint further comprises: capturing a first image relative to a front of the joint; capturing a second image relative to an angle of the joint; and integrating, by the software platform, the first image and the second image into a 
For claim 10, the claim language “wherein identifying a pain source further comprises: placing a plurality of pain sensors such that the plurality of pain sensors surrounds a pain location; capturing an image of the joint including the plurality of pain sensors” is not “significantly more” because it is well-known, routine, and/or conventional as evidenced by paragraph [0007] of U.S. Patent Application Publication no. 2015/0327794 to Rahman et al. The claim language “transmitting the captured image to the software platform” is not “significantly more” because it is well-known, routine, and/or conventional as evidenced by paragraph [0147] of U.S. Patent Application Publication no. 2016/0345858 to Tromberg et al. The claim language “triangulating the pain source based on the locations of the plurality of pain sensors” simply further limits the abstract idea of claim 8. Claim 10 is rejected under 35 U.S.C. 101.
For claim 11, the claim language of “determining a location of the pair of sensors; and triangulating pain source based on the location of the sensors” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 12, the claim language of “analyzing the captured plurality of measurements, the captured image, and the identified pain source to determine a likelihood of future injury” simply further limits the abstract idea of claim 8 and is rejected under 35 U.S.C. 101.
For claim 13, the claim language of “analyzing the captured plurality of measurements, the captured image, and the identified pain source to determine a lifespan of the joint” simply further limits the abstract idea of claim 8 and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the claim recites “the method of claim 8, further comprising analyzing the captured plurality of measurements, the captured image, and the identified pain source to determine a likelihood of future injury.” This limitation was not present in the originally filed claims, drawings, nor specification. Paragraph [0043] of the specification is the closest related disclosure to this limitation, stating that “the platform data is also used to predict the future risk of certain injuries or conditions,” however the disclosure does not specify what is included in the platform data or how it is used, so the written description does not disclose the limitation in such a way that reasonably conveys that the inventors had possession of the claimed invention at the time the application was filed.
Regarding claim 13, the claim recites “the method of claim 8, further comprising analyzing the captured plurality of measurements, the captured image, and the identified pain source to determine a lifespan of the joint. This limitation was not present in the originally filed claims, drawings, nor specification. Paragraph [0043] of the specification is the closest related disclosure to this limitation, stating that “the platform can […] give a timeline on expectations until the joint will wear out and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “a pain location” in line 4. It is unclear whether this is a new element or draws antecedence to “a location where the user is experiencing pain” in claim 8 lines 14-15. For examination purposes, it will be understood that the limitation in claim 10 draws antecedence to the limitation in claim 8.
Claim 11 is rejected by virtue of its dependence on claim 10.

Allowable Subject Matter
Claims 8-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as applicable, set forth in this Office action.

The prior art fails to disclose and would not have rendered obvious a method for identifying human joint characteristics, comprising: attaching a pair of sensors to skin surrounding a joint of a user, wherein: a first sensor is attached to skin above the joint; and a second sensor is attached to skin below the joint; capturing an image of the joint, wherein the captured image includes the joint and the pair of sensors; capturing a plurality of measurements of the joint, wherein capturing a plurality of measurements further comprises: performing a series of exercises, wherein the exercises include a plurality of movements; recording the plurality of movements at the pair of sensors; and transmitting the recorded plurality of movements to a software platform; identifying a pain source, wherein identifying the pain source further comprises: placing at least one pain sensor at a location where the user is experiencing pain; transmitting the location of the at least one pain sensor to the software platform; and determining, based on the location of the pain sensor, the pain source; virtually placing the pair of sensors onto a bone of the joint; and determining, based on the captured image of the joint and the captured plurality of measurements of the joint, a bone centerline of the joint, wherein determining a bone centerline of the joint further comprises: determining a width of tissue around the joint; determining a shape of tissue around the joint; determining an alignment of the joint; and determining the bone centerline based on determined width of the tissue, the determined shape of the tissue, and the determined alignment of the joint. 
US 2013/0185310 A1, hereinafter De Guise, discloses a method for identifying human joint characteristics (abstract), comprising: attaching a pair of sensors to skin surrounding a joint of a user (para [0031], 3D kinematic sensor; para [0086] positioning sensors on femur and tibia of patient), wherein: a first sensor is attached to skin above the joint (para [0086] positioning sensor on femur); and a second sensor is attaches to skin below the joint (para [0086] positioning sensor on tibia); capturing an image of the joint (para [0086], kinematic image of joint, examiner’s note: para [0019] of specification 
Dunbar teaches identifying a pain source (abstract), wherein identifying the pain source further comprises: placing at least one pain sensor at a location where the user is experiencing pain (Fig. 5, para [0022] sleeve 210 and sensors 212 are placed on painful joint, para [0017] and [0018] area 26 indicates touched painful areas on joint); transmitting the location of the at least one pain sensor to a software platform (paras [0017] and [0018], Figs. 2 and 3, location of area 26 is transmitted to display 20 and interface 24, para [0022] sensors 212 can be navigation trackers and output movement data to display 216); and determining, based on the location of the pain sensor, the pain source (paras [0017], [0018] areas 26 used to determine pain location, abstract states sensors allow for areas of pain to be determined).
However, the prior art of record fails to disclose virtually placing the pair of sensors onto a bone of the joint; and wherein determining a bone centerline of the joint further comprises: determining a width of tissue around the joint; determining a shape of tissue around the joint; determining an alignment of the joint; and determining the bone centerline based on determined width of the tissue, 

Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0111628 A1, hereinafter Tsai, is an image analysis method for bone structures which discusses imaging, measuring, and determining centerlines of bones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791